Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT


SECURITIES PURCHASE AGREEMENT (the "Agreement"), dated as of December 26, 2006,
by and among Pure Vanilla eXchange, Inc., a Nevada corporation, with
headquarters located at 805 Third Avenue, New York, New York 10022
(the "Company"), and the investors listed on the Schedule of Buyers attached
hereto (individually, a "Buyer" and collectively, the "Buyers").


WHEREAS:


A. The Company and each Buyer is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the "1933 Act"), and Rule 506 of
Regulation D ("Regulation D") as promulgated by the United States Securities and
Exchange Commission (the "SEC") under the 1933 Act.


B. The Company has authorized a new series of senior secured convertible notes
of the Company which notes shall be convertible into the Company's common stock,
par value $0.001 per share (the "Common Stock"), in accordance with the terms of
the Notes (as defined below).


C. Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, (i) that aggregate principal amount of
the Notes, in substantially the form attached hereto as Exhibit A (the "Notes"),
set forth opposite such Buyer's name in column (3) on the Schedule of Buyers
attached hereto (which aggregate amount for all Buyers shall be $1,500,000) (the
shares of Common Stock issuable upon conversion of the Notes are, collectively,
the "Conversion Shares"), and (ii) warrants, in substantially the form attached
hereto as Exhibit B (the "Warrants"), to acquire that number of shares of Common
Stock set forth opposite such Buyer's name in column (4) on the Schedule of
Buyers (the shares of Common Stock issuable upon exercise of the Warrants are,
collectively, the "Warrant Shares").


D. The Notes, the Conversion Shares, the Warrants and the Warrant Shares
collectively are referred to herein as the "Securities".


E. The Notes will rank senior to all future indebtedness of the Company, subject
to Permitted Senior Indebtedness (as defined in the Notes) and will be secured
by a perfected security interest in all of the assets of the Company and each of
the Company's subsidiaries, as evidenced by the security agreement attached
hereto as Exhibit D (the "Security Agreement"). This Agreement, the Notes, the
Warrants, the Security Agreement, the Irrevocable Transfer Agent Instructions
(as defined in Section 5(b)), and each of the other agreements entered into in
connection with the transactions contemplated by this Agreement are collectively
referred to herein as the "Transaction Documents".


NOW, THEREFORE, the Company and each Buyer hereby agree as follows:


1. PURCHASE AND SALE OF NOTES AND WARRANTS.


(a) Purchase of Notes and Warrants.


--------------------------------------------------------------------------------

 
 
(b) Subject to the satisfaction (or waiver) of the conditions set forth in
Sections 6 and 7 below, the Company shall issue and sell to each Buyer, and each
Buyer severally, but not jointly, will purchase from the Company on the Closing
Date (as defined below), (x) a principal amount of Notes as is set forth
opposite such Buyer's name in column (3) on the Schedule of Buyers and (y)
Warrants to acquire that number of Warrant Shares as is set forth opposite such
Buyer's name in column (4) on the Schedule of Buyers.


(i) Closing.  The date and time of the closing of the purchase and sale of the
Notes and Warrants under this Agreement (the “Closing”) shall be 10:00 a.m., New
York City Time, on December 22, 2006 (or such later date as is mutually agreed
to by the Company and the Required Holders (as defined in the Note) (the
"Closing Date")) after notification of satisfaction (or waiver) of the
conditions to the Closing set forth in Sections 6 and 7 below at the offices of
Gottbetter & Partners, LLP, 488 Madison Avenue, New York, NY 10022.


(ii) Purchase Price.  The aggregate purchase price for the Notes and the
Warrants to be purchased by each Buyer at the Closing (the "Purchase Price")
shall be the amount set forth opposite such Buyer's name in column (5) of the
Schedule of Buyers.  Each Buyer shall pay $0.945 for each $1.00 of principal
amount of Notes and related Warrants to be purchased by such Buyer at the
Closing.


(c) Form of Payment.  At the Closing, (i) each Buyer shall pay 50% of its
Purchase Price to the Company and place 50% of its Purchase Price into escrow
with Gottbetter & Partners, LLP (the “Escrow Agent”) as set forth in an Escrow
Agreement, dated the date hereof (the “Escrow Agreement”), to be entered into
between the Company, the Buyers and the Escrow Agent, for the Notes and the
Warrants to be issued and sold to such Buyer at the Closing by wire transfer of
immediately available funds in accordance with the Company's and the Escrow
Agent’s written wire instructions and (ii) the Company shall deliver (A) the
Notes (in the principal amounts as such Buyer shall have requested prior to the
Closing) which such Buyer is then purchasing and (B) the Warrants (in the
amounts as such Buyer shall have requested prior to the Closing) which such
Buyer is purchasing, in each case duly executed on behalf of the Company and
registered in the name of such Buyer or its permitted designee.


2.  BUYER'S REPRESENTATIONS AND WARRANTIES.


Each Buyer represents and warrants with respect to only itself that:


(a) No Public Sale or Distribution.  Such Buyer is (i) acquiring the Notes and
the Warrants and (ii) upon conversion of the Notes and exercise of the Warrants
will acquire the Conversion Shares and the Warrant Shares, respectively, for its
own account and not with a view towards, or for resale in connection with, the
public sale or distribution thereof, except pursuant to sales registered or
exempt from registration under the 1933 Act; provided, however, that by making
the representations herein, such Buyer does not agree to hold any of the
Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption from registration under the 1933 Act.
 Such Buyer is neither a broker dealer registered under Section 15 of the
Securities Exchange Act of 1934, as amended (the “1934 Act”) nor an entity
engaged in any business that would require it to register as a broker dealer
under Section 15 of the 1934 Act nor a person “associated with” a broker dealer
within the meaning of Section 3(a)(32) of the 1934 Act and is acquiring the
Securities hereunder in the ordinary course of its business.  Such Buyer does
not presently have any agreement or understanding, directly or indirectly, with
any Person to distribute any of the Securities.

2

--------------------------------------------------------------------------------

 
 
(b) Accredited Investor Status.  Such Buyer is (i) an "accredited investor" as
that term is defined in Rule 501(a) under the 1933 Act (ii) experienced in
making investments of the kind described in this Agreement and the other
Transaction Documents; (iii) able, by reason of the business and financial
experience of its officers (if an entity) and professional advisors (who are not
affiliated with or compensated in any way by the Company or any of its
affiliates or selling agents), to protect its own interests in connection with
the transactions described in this Agreement and the other Transaction
Documents, and to evaluate the merits and risks of an investment in the
Securities, and (iv) able to afford the entire loss of its investment in the
Securities.  


(c) Reliance on Exemptions.  Such Buyer understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Buyer's compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Securities.


(d) Information.  Such Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities which have been
requested by such Buyer.  Such Buyer and its advisors, if any, have been
afforded the opportunity to ask questions of the Company.  Neither such
inquiries nor any other due diligence investigations conducted by such Buyer or
its advisors, if any, or its representatives shall modify, amend or affect such
Buyer's right to rely on the Company's representations and warranties contained
herein.  Such Buyer understands that its investment in the Securities involves a
high degree of risk.  Such Buyer has sought such accounting, legal and tax
advice as it has considered necessary to make an informed investment decision
with respect to its acquisition of the Securities.


(e) No Governmental Review.  Such Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.


(f) Transfer or Resale.  Such Buyer understands that except as provided for
herein: (i) the Securities have not been and are not being registered under the
1933 Act or any state securities laws, and may not be offered for sale, sold,
assigned or transferred unless (A) subsequently registered thereunder (B) such
Buyer shall have delivered to the Company an opinion of counsel, in a form
reasonably acceptable to counsel to the Company, to the effect that such
Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) such Buyer
provides the Company with reasonable assurance that such Securities can be sold,
assigned or transferred pursuant to Rule 144 or Rule 144A promulgated under the
1933 Act, as amended, (or a successor rule thereto) (collectively, "Rule 144");
(ii) any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person (as defined in Section 3(s)) through whom the sale is made) may
be deemed to be an underwriter (as that term is defined in the 1933 Act) may
require compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (iii) except as set forth in Section
4(w), neither the Company nor any other Person is under any obligation to
register the Securities under the 1933 Act or any state securities laws or to
comply with the terms and conditions of any exemption thereunder.  The
Securities may be pledged in connection with a bona fide margin account or other
loan or financing arrangement secured by the Securities and such pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Buyer effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document (as defined in Section 3(b)), including, without limitation, this
Section 2(f).

3

--------------------------------------------------------------------------------

 
 
(g) Legends.  Such Buyer understands that the certificates or other instruments
representing the Notes and the Warrants and, until such time as the resale of
the Conversion Shares and the Warrant Shares have been registered under the 1933
Act, the stock certificates representing the Conversion Shares and the Warrant
Shares, except as set forth below, shall bear any legend as required by federal
law and the "blue sky" laws of any state and a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):


[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN] [THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF
COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO COUNSEL TO THE COMPANY, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

4

--------------------------------------------------------------------------------

 


The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if, unless otherwise required by federal or state securities laws, (i)
such Securities are registered for resale under the 1933 Act, (ii) in connection
with a sale, assignment or other transfer, such holder provides the Company with
an opinion of counsel, in a form reasonably acceptable to counsel to the
Company, to the effect that such sale, assignment or transfer of the Securities
may be made without registration under the applicable requirements of the 1933
Act, or (iii) such holder provides the Company with reasonable assurance that
the Securities can be sold, assigned or transferred pursuant to Rule 144 or Rule
144A.


(h) Validity; Enforcement.  The Transaction Documents (as defined below) to
which such Buyer is a party have been duly and validly authorized, executed and
delivered on behalf of such Buyer and shall constitute the legal, valid and
binding obligations of such Buyer enforceable against such Buyer in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies.


(i) No Conflicts.  The execution, delivery and performance by such Buyer of the
Transaction Documents to which such Buyer is a party and the consummation by
such Buyer of the transactions contemplated hereby and thereby will not (i)
result in a violation of the organizational documents of such Buyer or (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which such Buyer is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment  or decree (including
federal and state securities laws) applicable to such Buyer, except in the case
of clauses (ii) and (iii) above, for such conflicts, defaults, rights or
violations which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of such Buyer to
perform its obligations hereunder.


(j) Residency.  Such Buyer is a resident of that jurisdiction specified below
its address on the Schedule of Buyers.


(k) Independent Investment Decision.  Such Buyer has independently evaluated the
merits of its decision to purchase the Securities pursuant to the Transaction
Documents, and such Buyer confirms that it has not relied on the advice of any
other Buyer's business, financial and/or legal counsel in making such decision.
 


(l) Certain Trading Activities.  Such Buyer has not directly or indirectly, nor
has any Person acting on behalf of or pursuant to any understanding with such
Buyer, engaged in any transactions in the securities of the Company (including,
without limitations, any Short Sales involving the Company's securities) since
the time that such Buyer was first contacted by the Company regarding the
transactions contemplated hereby.  Such Buyer covenants that neither it nor any
Person acting on its behalf or pursuant to any understanding with it will engage
in any transactions in the securities of the Company (including Short Sales (as
defined below)) prior to the time that the transactions contemplated by this
Agreement are publicly disclosed.  For the purpose of this Agreement, "Short
Sales" include, without limitation, all "short sales" as defined in Rule 200
promulgated under Regulation SHO under the 1934 Act and all types of direct and
indirect stock pledges, forward sale contracts, options, puts, calls, swaps and
similar arrangements (including on a total return basis), and sales and other
transactions through non-US broker dealers or foreign regulated brokers.

5

--------------------------------------------------------------------------------

 


(m) Limited Ownership.  The purchase by such Buyer of the Securities issuable to
it at the Closing will not result in such Buyer or in the aggregate with other
Buyers (individually or together with other Persons with whom such Buyer has
identified, or will have identified, itself as part of a "group" in a public
filing made with the SEC involving the Company's securities) acquiring, or
obtaining the right to acquire, in excess of 19.999% of the outstanding shares
of Common Stock or the voting power of the Company on a post transaction basis
that assumes that the Closing shall have occurred. Such Buyer does not presently
intend to, alone or together with others, make a public filing with the SEC to
disclose that it has (or that it together with such other Persons have)
acquired, or obtained the right to acquire, as a result of the Closing (when
added to any other securities of the Company that it or they then own or have
the right to acquire), in excess of 19.999% of the outstanding shares of Common
Stock or the voting power of the Company on a post transaction basis that
assumes that the Closing shall have occurred.


(n) General Solicitation.  Such Buyer is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar.


(o) Organization; Authority.  Such Buyer is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization.


(p) Authorization; Enforcement; Validity.  Such Buyer has the requisite
corporate, partnership or other entity power and authority to enter into and
perform its obligations under this Agreement and the other Transaction Documents
under which it has any obligations. The execution and delivery of this Agreement
and the other Transaction Documents by such Buyer and the consummation by such
Buyer of the transactions contemplated hereby and thereby have been duly
authorized by such Buyer’s board of directors or general partner and such Buyer
is not required.  This Agreement and the other Transaction Documents under which
such Buyer has any obligations have been duly executed and delivered by such
Buyer, and constitute the legal, valid and binding obligations of such Buyer,
enforceable against such Buyer in accordance with their respective terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors' rights and remedies.


(q) No Conflicts.  The execution, delivery and performance of this Agreement and
the other Transaction Documents under which it has any obligations by such Buyer
and the consummation by such Buyer of the transactions contemplated hereby and
thereby will not (i) result in a violation of the articles of incorporation or
bylaws of such Buyer as in effect of the date hereof or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Buyer is a party, or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree applicable to such Buyer or by
which any property or asset of the Buyer is bound or affected.

6

--------------------------------------------------------------------------------

 


(r) Consents.  Such Buyer is not required to obtain any consent, authorization
or order of, or make any filing or registration with, any court, governmental
agency or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its obligations under or
contemplated by the Transaction Documents, in each case in accordance with the
terms hereof or thereof.  All consents, authorizations, orders, filings and
registrations which such Buyer is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the Closing Date, and
such Buyer is unaware of any facts or circumstances which might prevent such
Buyer from obtaining or effecting any of the registration, application or
filings pursuant to the preceding sentence.


(s) Prohibited Transactions. Since the time the Buyer was first contracted by
the Company regarding the transactions contemplated hereby, including during the
last ten (10) days prior to the date hereof, neither such Buyer nor any Person
acting on behalf of or pursuant to any understanding with such Buyer has,
directly or indirectly, effected or agreed to effect any short sale, whether or
not against the box, established any "put equivalent position" (as defined in
Rule 16a-1(h) under the Exchange Act) with respect to the Common Stock, granted
any other right (including, without limitation, any put or call option) with
respect to the Common Stock or with respect to any security that includes,
relates to or derived any significant part of its value from the Common Stock or
otherwise sought to hedge its position in the Securities (but not including any
actions to secure available shares to borrow in order to effect short sales or
similar transactions in the future) (each, a "Prohibited Transaction"). Prior to
the termination of this Agreement such Buyer shall not, and shall cause any
Person acting on behalf of or pursuant to any understanding with such Buyer not
to, engage, directly or indirectly, in a Prohibited Transaction. Such Buyer
acknowledges that the representations, warranties and covenants contained in
this Section 2(p) are being made for the benefit of the Buyers as well as
the Company.


(t) Reliance. In connection with its purchase of the Securities, such Buyer has
not relied on any statement or representation by the Company or any of its
officers, directors and employees or any of its attorneys or agents, except as
specifically set forth herein.


3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


The Company represents and warrants to each of the Buyers that, except as set
forth in the Disclosure Schedule attached hereto (the “Disclosure Schedule”) or
as disclosed in the SEC Documents:

7

--------------------------------------------------------------------------------

 


(a) Organization and Qualification.  The Company and its "Subsidiaries" (which
for purposes of this Agreement means any joint venture or any entity in which
the Company, directly or indirectly, owns capital stock or holds an equity or
similar interest) are entities duly organized and validly existing in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authority to own their properties and to carry on their
business as now being conducted.  Each of the Company and its Subsidiaries is
duly qualified as a foreign entity to do business and is in good standing in
every jurisdiction in which its ownership of property or the nature of the
business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not have
(i) a material adverse effect on the business, properties, assets, operations,
results of operations or condition (financial or otherwise) of the Company and
its Subsidiaries, taken as a whole, or (ii) on the transactions contemplated
hereby and the other Transaction Documents or by the agreements and instruments
to be entered into in connection herewith or therewith, or (iii) on the
authority or ability of the Company to perform its obligations under the
Transaction Documents (any of the matters described in clauses (i), (ii) or
(iii) are a "Material Adverse Effect").  The Company has no Subsidiaries except
as set forth on Schedule 3(a). The Company owns, directly or indirectly, all of
the capital stock or other equity interests of each Subsidiary free and clear of
any liens (except as listed on Schedule 3(a)), and all the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities.


(b) Authorization; Enforcement; Validity.  The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement and
the other Transaction Documents and to issue the Securities in accordance with
the terms hereof and thereof.  The execution and delivery of this Agreement and
the other Transaction Documents by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby, including, without
limitation, the issuance of the Notes and the Warrants, the reservation for
issuance and the issuance of the Conversion Shares, the reservation for issuance
and issuance of Warrant Shares, and the granting of a security interest in the
Collateral (as defined in the Security Agreement) have been duly authorized by
the Company's Board of Directors and (other than (i) the filing of appropriate
UCC financing statements with the appropriate states and other authorities
pursuant to the Security Agreement, (ii) the filing of a Form D under
Regulation D of the 1933 Act and (iii) applicable state blue sky laws) no
further filing, consent or authorization is required by the Company, its Board
of Directors or its stockholders.  This Agreement and the other Transaction
Documents of even date herewith have been duly executed and delivered by the
Company, and constitute the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors' rights and remedies.


(c) Issuance of Securities.  The issuance of the Notes and the Warrants are duly
authorized and the Notes and the Warrants, when issued in accordance with the
terms hereof, will be free from all taxes, liens and charges with respect to the
issue thereof.  As of the Closing, a number of shares of Common Stock shall have
been duly authorized and reserved for issuance which equals 150% of the maximum
number of shares Common Stock issuable upon conversion of the Notes and upon
exercise of the Warrants.  Upon conversion in accordance with the Notes or
exercise in accordance with the Warrants, as the case may be, the Conversion
Shares and the Warrant Shares, respectively, will be validly issued, fully paid
and nonassessable and free from all preemptive or similar rights, taxes, liens
and charges with respect to the issue thereof, with the holders being entitled
to all rights accorded to a holder of Common Stock.  The offer and issuance by
the Company of the Securities is exempt from registration under the 1933 Act.

8

--------------------------------------------------------------------------------

 


(d) No Conflicts.  The execution, delivery and performance of this Agreement and
the other Transaction Documents by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby (including, without
limitation, the issuance of the Notes and the Warrants, the granting of a
security interest in the Collateral and reservation for issuance and issuance of
the Conversion Shares and the Warrant Shares) will not (i) result in a violation
of the Articles of Incorporation (as defined in Section 3(r)) of the Company or
any of its Subsidiaries or Bylaws (as defined in Section 3(r)) of the Company or
any of its Subsidiaries or (ii) except as set forth in Schedule 3(d), conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations and the rules and
regulations of the Over-The-Counter Bulletin Board (the "Principal Market"))
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries is bound or affected.


(e) Consents.  Other than as set forth in Schedule 3(b) hereof or in Schedule
3(e), the Company is not required to obtain any consent, authorization or order
of, or make any filing or registration with, any court, governmental agency or
any regulatory or self-regulatory agency or any other Person in order for it to
execute, deliver or perform any of its obligations under or contemplated by the
Transaction Documents, in each case in accordance with the terms hereof or
thereof, other than filings pursuant to Regulation D promulgated by the
Securities and Exchange Commission and filings necessary in order to comply with
the “Blue Sky” laws of any state.  All consents, authorizations, orders, filings
and registrations which the Company is required to obtain pursuant to the
preceding sentence have been obtained or effected on or prior to the Closing
Date, and the Company and its Subsidiaries are unaware of any facts or
circumstances which might prevent the Company from obtaining or effecting any of
the registration, application or filings pursuant to the preceding sentence.
 The Company is not in violation of the applicable trading requirements of the
Principal Market and has no knowledge of any facts which would reasonably lead
to suspension of the Common Stock from trading thereon in the foreseeable
future. The issuance by the Company of the Securities shall not have the effect
of suspending the Common Stock from trading on the Principal Market.


(f) Acknowledgment Regarding Buyer's Purchase of Securities.  The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm's length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company, (ii) to the knowledge of the Company, an "affiliate"
of the Company (as defined in Rule 144) or (iii) to the knowledge of the
Company, a "beneficial owner" of more than 10% of the shares of Common Stock (as
defined for purposes of Rule 13d-3 of the 1934 Act.  The Company further
acknowledges that no Buyer is acting as a financial advisor or fiduciary of the
Company (or in any similar capacity) with respect to this Agreement and the
other Transaction Documents and the transactions contemplated hereby and
thereby, and any advice given by a Buyer or any of its representatives or agents
in connection with this Agreement and the other Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to such
Buyer's purchase of the Securities. The Company further represents to each Buyer
that the Company’s decision to enter into the Transaction Documents has been
based solely on the independent evaluation by the Company and its
representatives.

9

--------------------------------------------------------------------------------

 
 
(g) No General Solicitation.  Neither the Company, nor any of its Subsidiaries
or Affiliates, nor, to the Company’s knowledge, any Person acting on its or
their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Securities. The Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or brokers’ commissions (other
than for persons engaged by any Buyer or its investment advisor) relating to or
arising out of the transactions contemplated hereby. The Company shall pay, and
hold each Buyer harmless against, any liability, loss or expense (including,
without limitation, attorney’s fees and out-of-pocket expenses) arising in
connection with any such claim (including any claim from the Placement Agent (as
defined below)). The Company acknowledges that it has engaged Sam DelPresto, as
placement agent (the “Placement Agent”) in connection with the sale of the
Securities. Other than the Placement Agent, the Company has not engaged any
placement agent or other agent in connection with the sale of the Securities.


(h) No Integrated Offering.  None of the Company, its Subsidiaries, or to its
knowledge any of their affiliates, or any Person acting on its or their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would require
registration of any of the Securities under the 1933 Act.  None of the Company,
its Subsidiaries, their Affiliates or any Person acting on its or their behalf
will take any action or steps referred to in the preceding sentence that would
require registration of any of the Securities under the 1933 Act.


(i) Dilutive Effect.  The Company understands and acknowledges that the number
of Conversion Shares issuable upon conversion of the Notes and the Warrant
Shares issuable upon exercise of the Warrants will increase in certain
circumstances.  The Company further acknowledges that its obligation to issue
Conversion Shares upon conversion of the Notes in accordance with this Agreement
and the Notes and its obligation to issue the Warrant Shares upon exercise of
the Warrants in accordance with this Agreement and the Warrant is, in each case,
absolute and unconditional regardless of the dilutive effect that such issuance
may have on the ownership interests of other stockholders of the Company.


(j) Application of Takeover Protections; Rights Agreement.  The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Articles of Incorporation or the laws of the
jurisdiction of its formation which is or could become applicable to any Buyer
as a result of the transactions contemplated by this Agreement, including,
without limitation, the Company's issuance of the Securities and any Buyer's
ownership of the Securities.  The Company has not adopted a stockholder rights
plan or similar arrangement relating to accumulations of beneficial ownership of
Common Stock or a change in control of the Company.

10

--------------------------------------------------------------------------------

 


(k) SEC Documents; Financial Statements.  Except as disclosed in Schedule 3(k),
during the two (2) years prior to the date hereof, the Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC pursuant to the reporting requirements of the 1934 Act (all
of the foregoing filed prior to the date hereof and all exhibits included
therein and financial statements, notes and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the "SEC
Documents").  All of the SEC Documents are available on the EDGAR system.  As of
their respective filing dates, the SEC Documents, as they may have been
subsequently amended by filings made by the Company with the SEC prior to the
date hereof complied in all material respects with the requirements of the 1934
Act and the rules and regulations of the SEC promulgated thereunder applicable
to the SEC Documents, and none of the SEC Documents, at the time they were filed
with the SEC, as they may have been subsequently amended by filings made by the
Company with the SEC prior to the date hereof contained any untrue statement of
a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.  As of their
respective filing dates, the financial statements of the Company included in the
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto.  Such financial statements have been prepared in accordance
with generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other
information provided by or on behalf of the Company to the Buyers in connection
with the transactions contemplated hereby which is not included in the SEC
Documents, including, without limitation, information referred to in Section
2(d) of this Agreement or in any disclosure schedules, contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in the light of the circumstance under
which they are or were made, not misleading.


(l) Absence of Certain Changes. Except as disclosed in Schedule 3(l) or in the
SEC Documents, since December 31, 2005, the date of the Company’s most recent
audited financial statements, there has been no material adverse change and no
material adverse development in the business, assets, properties, operations,
condition (financial or otherwise), or results of operations of the Company.
Except as disclosed in Schedule 3(l), since December 31, 2005, neither the
Company nor any of its Subsidiaries has (i) declared or paid any dividends on
its Common Stock, (ii) except as disclosed in the SEC Documents, sold any
assets, individually or in the aggregate, in excess of $100,000 outside of the
ordinary course of business or (iii) except as set forth in Schedule 3(l) or in
the SEC Documents, had capital expenditures, individually or in the aggregate,
in excess of $100,000. Except as set forth in Schedule 3(l), neither the Company
nor any of its Subsidiaries has any intention or has taken any steps to seek
protection pursuant to any bankruptcy law nor does the Company have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact which would
reasonably lead a creditor to do so.

11

--------------------------------------------------------------------------------

 


(m) No Undisclosed Events, Liabilities, Developments or Circumstances.  Except
as disclosed in the Disclosure Schedule, no event, liability, development or
circumstance has occurred or exists, or is contemplated to occur with respect to
the Company, its Subsidiaries or their respective business, properties,
prospects, operations or financial condition, that would be required to be
disclosed by the Company under the 1934 Act or the Securities Act of 1933 and
which has not been so disclosed.


(n) Conduct of Business; Regulatory Permits.  Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under its Articles of
Incorporation or Bylaws or their organizational charter or certificate of
incorporation or bylaws, respectively.  Neither the Company nor any of its
Subsidiaries is in violation of any judgment, decree or order or any law,
statute, ordinance, rule or regulation applicable to the Company or its
Subsidiaries, and neither the Company nor any of its Subsidiaries will conduct
its business in violation of any of the foregoing, except for possible
violations which would not, individually or in the aggregate, have a Material
Adverse Effect.  Without limiting the generality of the foregoing, the Company
is not in violation of any of the rules, regulations or requirements of the
Principal Market and has no knowledge of any facts or circumstances which would
reasonably lead to suspension of the Common Stock from trading by the Principal
Market in the foreseeable future. Except as set forth in Schedule 3(n), since
December 15, 2006 (i) the Common Stock has been designated for quotation on the
Principal Market, (ii) trading in the Common Stock has not been suspended by the
SEC or the Principal Market and (iii) the Company has received no communication,
written or oral, from the SEC or the Principal Market regarding the suspension
of the Common Stock from trading on the Principal Market.  The Company and its
Subsidiaries possess all certificates, authorizations and permits issued by the
appropriate regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.


(o) Foreign Corrupt Practices.  Neither the Company, nor any of its
Subsidiaries, nor, to their knowledge, any director, officer, agent, employee or
other Person acting on behalf of the Company or any of its Subsidiaries has, in
the course of its actions for, or on behalf of, the Company or any of its
Subsidiaries (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.


(p) Sarbanes-Oxley Act.  The Company is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the SEC thereunder that are effective as of the date hereof.

12

--------------------------------------------------------------------------------

 


(q)  Transactions With Affiliates.  Except as set forth in the SEC Documents
filed at least two days prior to the date hereof and other than the grant of
stock options disclosed on Schedule 3(q), none of the officers, directors or
employees of the Company or any of its Subsidiaries is presently a party to any
transaction with the Company or any of its Subsidiaries (other than for ordinary
course services as employees, officers or directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
knowledge of the Company or any of its Subsidiaries, any corporation,
partnership, trust or other entity in which any such officer, director, or
employee has a substantial interest or is an officer, director, trustee or
partner.


(r) Equity Capitalization.  As of immediately prior to Closing, the authorized
capital stock of the Company consists of 500,000,000 shares of Common Stock, of
which as of the date hereof, 54,080,031 are issued and outstanding, 32,567,584
shares have been reserved for issuance to stockholders of Nimble Group, Inc.
(“Nimble”) and holders of securities convertible into or exercisable for shares
of Nimble common stock pursuant to the Agreement and Plan of Merger dated as of
December 15, 2006 (the “Merger Agreement”) by and between the Company, PVNX
Acquisition Corp. and Nimble, up to 7,500,000 shares are reserved for issuance
pursuant to the Company's 2006 Stock Option Plan (the “2006 Option Plan”),
902,625 shares are reserved for issuance pursuant to warrants (other than the
Warrants and the options granted under the 2006 Option Plan) exercisable for
shares of Common Stock, 1,287,000 shares of Common Stock issuable upon
conversion of outstanding convertible debt, 3,000,000 shares are reserved for
issuance pursuant to an employment agreement that the Company contemplates
entering into with Paul Corvino.  All of such outstanding shares have been, or
upon issuance will be, validly issued and are fully paid and nonassessable.
 Except as disclosed herein or in the SEC Documents or as disclosed in Schedule
3(r): (i) none of the Company's capital stock is subject to preemptive rights or
any other similar rights or any liens or encumbrances suffered or permitted by
the Company; (ii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional capital stock of the
Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
capital stock of the Company or any of its Subsidiaries; (iii) there are no
outstanding debt securities, notes, credit or loan agreements, credit facilities
or other agreements, documents or instruments evidencing Indebtedness (as
defined below) of the Company or any of its Subsidiaries or by which the Company
or any of its Subsidiaries is or may become bound; (iv) there are no financing
statements securing obligations in any material amounts, either singly or in the
aggregate, filed in connection with the Company or any of its Subsidiaries; (v)
there are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the 1933 Act; (vi) there are no outstanding securities or instruments of the
Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to purchase, repurchase, retire or redeem a security of the Company or any
of its Subsidiaries; (vii) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; (viii) the Company does not have any stock appreciation rights
or "phantom stock" plans or agreements or any similar plan or agreement; and
(ix) the Company and its Subsidiaries have no liabilities or obligations
required to be disclosed in the SEC Documents but not so disclosed in the SEC
Documents, other than those which, individually or in the aggregate, do not or
would not have a Material Adverse Effect.  The Company has furnished to the
Buyer true, correct and complete copies of the Company's Articles of
Incorporation, as amended and as in effect on the date hereof (the "Articles of
Incorporation"), and the Company's Bylaws, as amended and as in effect on the
date hereof (the "Bylaws"), and the terms of all securities convertible into, or
exercisable or exchangeable for, shares of Common Stock and the material rights
of the holders thereof in respect thereto are disclosed in the SEC Filings.

13

--------------------------------------------------------------------------------

 
 
(s) Indebtedness and Other Contracts.  Except as disclosed in Schedule 3(s) or
in the SEC Documents, neither the Company nor any of its Subsidiaries (i) has
any outstanding Indebtedness (as defined below), (ii) is a party to any
contract, agreement or instrument, the violation of which, or default under
which, by the other party(ies) to such contract, agreement or instrument would
result in a Material Adverse Effect, (iii) is in violation of any term of or in
default under any contract, agreement or instrument relating to any
Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iv) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company's officers, has or is
expected to have a Material Adverse Effect. Schedule 3(s) provides a detailed
description of the material terms of any such outstanding Indebtedness.  For
purposes of this Agreement:  (x) "Indebtedness" of any Person means, without
duplication (A) all indebtedness for borrowed money, (B) all obligations issued,
undertaken or assumed as the deferred purchase price of property or services
including (without limitation) “Capital Leases” in accordance with generally
accepted accounting principles (other than trade payables entered into in the
ordinary course of business), (C) all reimbursement or payment obligations with
respect to letters of credit, surety bonds and other similar instruments, (D)
all obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses (A)
through (F) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (H) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (A) through (G) above; (y) "Contingent Obligation" means,
as to any Person, any direct or indirect liability, contingent or otherwise, of
that Person with respect to any indebtedness, lease, dividend or other
obligation of another Person if the primary purpose or intent of the Person
incurring such liability, or the primary effect thereof, is to provide assurance
to the obligee of such liability that such liability will be paid or discharged,
or that any agreements relating thereto will be complied with, or that the
holders of such liability will be protected (in whole or in part) against loss
with respect thereto; and (z) "Person" means an individual, a limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.

14

--------------------------------------------------------------------------------

 


(t) Absence of Litigation.  There is no action, suit, proceeding, inquiry or
investigation before or by the Principal Market, any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company, threatened against or affecting the Company or any of
its Subsidiaries, the Common Stock or any of the Company's Subsidiaries or any
of the Company's or its Subsidiaries' officers or directors, except as set forth
in Schedule 3(t).


(u) Insurance.  The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged.  Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect.


(v) Employee Relations.


(i)  Neither the Company nor any of its Subsidiaries is a party to any
collective bargaining agreement or employs any member of a union.  The Company
and its Subsidiaries believe that their relations with their employees are good.
 Except as disclosed in Schedule 3(v), no executive officer of the Company or
any of its Subsidiaries (as defined in Rule 501(f) of the 1933 Act) has notified
the Company or any such Subsidiary that such officer intends to leave the
Company or any such Subsidiary or otherwise terminate such officer's employment
with the Company or any such Subsidiary.  No executive officer of the Company or
any of its Subsidiaries, to the knowledge of the Company or any such Subsidiary,
is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant, and, to the Company’s knowledge, the continued employment
of each such executive officer does not, in any material respect, subject the
Company or any of its Subsidiaries to any liability with respect to any of the
foregoing matters.


(ii) The Company and its Subsidiaries are in compliance with all federal, state,
local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

15

--------------------------------------------------------------------------------

 


(w) Title.  The Company and its Subsidiaries have good and marketable title in
fee simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries, in each case, except as disclosed in Schedule 3(w), free and clear
of all liens, encumbrances and defects except such as do not materially affect
the value of such property and do not interfere with the use made and proposed
to be made of such property by the Company and any of its Subsidiaries.   Any
real property and facilities held under lease by the Company and any of its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and facilities by the Company and its
Subsidiaries.


(x) Intellectual Property Rights.  The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and other intellectual property rights necessary to conduct their
respective businesses as now conducted ("Intellectual Property Rights").  Except
as set forth in Schedule 3(x), none of the Company's Intellectual Property
Rights have expired or terminated, or are expected to expire or terminate,
within three years from the date of this Agreement. The Company does not have
any knowledge of any infringement by the Company or its Subsidiaries of
Intellectual Property Rights of others.  There is no claim, action or proceeding
being made or brought, or to the knowledge of the Company, being threatened,
against the Company or any of its Subsidiaries regarding its Intellectual
Property Rights.  The Company is unaware of any facts or circumstances which
might give rise to any of the foregoing infringements or claims, actions or
proceedings. The Company and its Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
Intellectual Property Rights.


(y) Environmental Laws.  The Company and its Subsidiaries (i) are in compliance
with any and all Environmental Laws (as hereinafter defined), (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.  The term "Environmental Laws" means all federal,
state, local or foreign laws relating to pollution or protection of human health
or the environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, "Hazardous Materials") into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

16

--------------------------------------------------------------------------------

 


(z) Subsidiary Rights.  The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.


(aa) Investment Company.  The Company is not, and is not an affiliate of, an
"investment company" within the meaning of the Investment Company Act of 1940,
as amended.


(bb) Tax Status.  Except as disclosed on Schedule 3(bb), the Company and each of
its Subsidiaries (i) has made or filed all foreign, federal and state income and
all other tax returns, reports and declarations required by any jurisdiction to
which it is subject, (ii) has paid all taxes and other governmental assessments
and charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and (iii) has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply.  Except as disclosed on Schedule 3(bb),
there are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Company know of no basis
for any such claim. Except as disclosed on Schedule 3(bb), no liens have been
filed and no claims are being asserted by or against the Company or any of its
Subsidiaries with respect to any taxes (other than liens for taxes not yet due
and payable). Neither the Company nor it Subsidiaries has received notice of
assessment or proposed assessment of any taxes of a material amount claimed to
be owed by it or any other Person on its behalf. Except as disclosed on Schedule
3(bb), neither the Company nor any Subsidiary is a party to any tax sharing or
tax indemnity agreement or any other agreement of a similar nature that remains
in effect. Except as disclosed on Schedule 3(bb), each of the Company and its
Subsidiaries has complied in all material respects with all applicable legal
requirements relating to the payment and withholding of taxes and, within the
time and in the manner prescribed by law, has withheld from wages, fees and
other payments and paid over to the proper governmental or regulatory
authorities all amounts required.


(cc) Internal Accounting and Disclosure Controls.  The Company and each of its
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management's general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management's general or
specific authorization and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any difference (the
"Internal Accounting Controls").  The Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-14 under the 1934 Act) that are
effective in ensuring that information required to be disclosed by the Company
in the reports that it files or submits under the 1934 Act is recorded,
processed, summarized and reported, within the time periods specified in the
rules and forms of the SEC, including, without limitation, controls and
procedures designed in to ensure that information required to be disclosed by
the Company in the reports that it files or submits under the 1934 Act is
accumulated and communicated to the Company's management, including its
principal executive officer and its principal financial officer, as appropriate,
to allow timely decisions regarding required disclosure.

17

--------------------------------------------------------------------------------

 


(dd) Off Balance Sheet Arrangements.  There is no transaction, arrangement, or
other relationship between the Company or any of its Subsidiaries and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its Exchange Act filings and is not so disclosed or
that otherwise would be reasonably likely to have a Material Adverse Effect.


(ee) Ranking of Notes.  Except as set forth on Schedule (ee), no Indebtedness of
the Company is senior to or ranks pari passu with the Notes in right of payment,
whether with respect of payment of redemptions, interest, damages or upon
liquidation or dissolution or otherwise.


(ff) Transfer Taxes.  On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the Securities to be sold to each Buyer hereunder
will be, or will have been, fully paid or provided for by the Company, and all
material laws imposing such taxes will be or will have been complied with.


(gg) Manipulation of Price.  The Company and its Subsidiaries have not, and to
its knowledge no one acting on its behalf has, (i) taken, directly or
indirectly, any action designed to cause or to result or that could reasonably
be expected to cause or result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) other than the Placement Agent, sold, bid for, purchased, or
paid any compensation for soliciting purchases of, any of the Securities, or
(iii) other than the Placement Agent, paid or agreed to pay to any person any
compensation for soliciting another to purchase any other securities of the
Company.


(hh) U.S. Real Property Holding Corporation.  The Company is not, nor has ever
been, a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended, and the Company shall so
certify upon Buyer's request.


(ii) Disclosure.  The Company confirms that neither it nor any other Person
acting on its behalf has provided any of the Buyers or their agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, nonpublic information other than the existence of the
transactions contemplated by this Agreement or the other Transaction Documents.
 The Company understands and confirms that each of the Buyers will rely on the
foregoing representations in effecting transactions in the Securities.  All
disclosure provided to the Buyers regarding the Company, its business and the
transactions contemplated by this Agreement and the other Transaction Documents,
including the Schedules and Exhibits hereto and thereto, furnished by or on
behalf of the Company is true and correct and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made herein or herein, in the light of the
circumstances under which they were made, not misleading.  Each press release
issued by the Company or its Subsidiaries during the twelve (12) months
preceding the date of this Agreement did not at the time of release contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  No event
or circumstance has occurred or information exists with respect to the Company
or any of its Subsidiaries or its or their business, assets, liabilities,
properties, prospects, operations or financial conditions (financial or
otherwise), which, under applicable law, rule or regulation, requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed.

18

--------------------------------------------------------------------------------

 


(jj) Lien Searches. Within 6 Business Days prior to the date hereof, the Company
shall have delivered or caused to be delivered to each Buyer certified copies of
UCC financing statement search results listing any and all effective financing
statements filed within five years prior to such date in any applicable
jurisdiction that name the Company or any of its Subsidiaries as a debtor to
perfect an interest in any of the assets thereof, together with copies of such
financing statements, none of which financing statements, except for any
financing statements filed with respect to the Senior Indebtedness and as
otherwise agreed to in writing by the Buyers, shall cover any of the
“Collateral” (as defined in the Security Agreement), and the results of searches
for any effective tax liens and judgment liens filed against any such Person or
its property in any applicable jurisdiction, which results, except as otherwise
agreed to in writing by the Buyers, shall not show any such effective tax liens
and judgment liens.


4. COVENANTS.


(a) Commercially Reasonable Efforts.  Each party shall use commercially
reasonable efforts timely to satisfy each of the conditions to be satisfied by
it as provided in Sections 6 and 7 of this Agreement.


(b) Form D and Blue Sky.  The Company agrees to file a Form D with respect to
the Securities as required under Regulation D and to provide a copy thereof to
each Buyer promptly after such filing.  The Company shall, on or before the
Closing Date, take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for or to qualify the Securities for
sale to the Buyers at the Closing pursuant to this Agreement under applicable
securities or "Blue Sky" laws of the states of the United States (or to obtain
an exemption from such qualification), and shall provide evidence of any such
action so taken to the Buyers on or prior to the Closing Date.  The Company
shall make all filings and reports relating to the offer and sale of the
Securities required under applicable securities or "Blue Sky" laws of the states
of the United States following the Closing Date.  


(c) Reporting Status.  Until the date on which the Buyers first cease to
beneficially own at least 50% of the Conversion Shares and Warrant Shares (the
"Reporting Period"), the Company shall file all reports required to be filed
with the SEC pursuant to the 1934 Act, and the Company shall not terminate its
status as an issuer required to file reports under the 1934 Act even if the 1934
Act or the rules and regulations thereunder would otherwise permit such
termination.

19

--------------------------------------------------------------------------------

 
 
(d) Use of Proceeds.  The Company will use the proceeds from the sale of the
Securities as set forth on Schedule 4(d).


(e) Financial Information.  The Company agrees to send the following to the
Buyer during the Reporting Period copies of any notices and other information
made available or given to the stockholders of the Company generally,
contemporaneously with the making available or giving thereof to the
stockholders.


(f) Listing. Upon the filing of a registration statement pursuant to Section
4(w), the Company shall promptly secure the listing of all of the Piggyback
Securities (as defined herein) upon each national securities exchange and
automated quotation system, if any, upon which the Common Stock is then listed
(subject to official notice of issuance) and shall maintain such listing of all
Piggyback Securities from time to time issuable under the terms of the
Transaction Documents.  The Company shall maintain the Common Stock’s
authorization for quotation on the Principal Market.  Neither the Company nor
any of its Subsidiaries shall take any action which would be reasonably expected
to result in the delisting or suspension of the Common Stock on the Principal
Market.  The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 4(f).


(g) Fees.  The Company shall (i) pay Gottbetter & Partners, LLP (“G&P”) $40,000
in legal fees plus reasonable expenses and (ii) shall pay Gottbetter Capital
Master, Ltd. (a Buyer) ("GCM") or its designee(s) $10,000 for due diligence and
all reasonable expenses incurred in connection with the transactions
contemplated by the Transaction Documents (including all reasonable legal fees
and disbursements in connection therewith, documentation and implementation of
the transactions contemplated by the Transaction Documents and due diligence in
connection therewith), which amounts shall be withheld by such Buyer from its
Purchase Price at the Closing. GCM and G&P acknowledge receipt of $20,000
delivered prior to the date hereof as an advance against GCM and G&P fees. The
Company shall be responsible for the payment of any placement agent's fees,
financial advisory fees, or broker's commissions (other than for Persons engaged
by any Buyer) relating to or arising out of the transactions contemplated by the
Transaction Documents including, without limitation, any fees or commission
payable to the Placement Agent. The Company shall pay, and hold each Buyer
harmless against, any liability, loss or expense (including, without limitation,
reasonable attorney's fees and out-of-pocket expenses) arising in connection
with any claim against a Buyer relating to any such payment.  Except as
otherwise set forth in the Transaction Documents, each party to this Agreement
shall bear its own expenses in connection with the sale of the Securities to the
Buyers.


(h) Pledge of Securities.  The Company acknowledges and agrees that the
Securities may be pledged by a Buyer in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities.  The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Investor effecting a pledge of
Securities shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document, including, without limitation, Section 2(f) hereof;
provided that an Investor and its pledgee shall be required to comply with the
provisions of Section 2(f) hereof in order to effect a sale, transfer or
assignment of Securities to such pledgee.  The Company hereby agrees to execute
and deliver such documentation as a pledgee of the Securities may reasonably
request in connection with a pledge of the Securities to such pledgee by an
Investor.

20

--------------------------------------------------------------------------------

 


(i) Disclosure of Transactions and Other Material Information.  On or before
5:00 p.m., New York Time, on the first Business Day (as defined below) following
the date of this Agreement, the Company shall file a Current Report on Form 8-K
describing the terms of the transactions contemplated by the Transaction
Documents in the form required by the 1934 Act and attaching the material
Transaction Documents (including, without limitation, this Agreement, the form
of each of the Notes, the form of Warrant, and the Security Agreement) as
exhibits to such filing (the "8-K Filing").  As used herein “Business Day” means
any other day other than a Saturday, Sunday, or other day on which commercial
banks in The City of New York are authorized or required by law to remain
closed. The Company shall not, and shall not cause any of its Subsidiaries and
its and each of their respective officers, directors, employees and agents, not
to, provide any Buyer with any material, nonpublic information regarding the
Company or any of its Subsidiaries from and after the filing of the 8-K Filing
with the SEC without the express written consent of such Buyer. In the event of
a breach of the foregoing covenant by the Company, any of their Subsidiaries, or
any of their respective officers, directors, employees and agents, in addition
to any other remedy provided herein or in the Transaction Documents, a Buyer
shall have the right to make a public disclosure, in the form of a press
release, public advertisement or otherwise, of such material, nonpublic
information without the prior approval by the Company, their Subsidiaries, or
any of their respective officers, directors, employees or agents. No Buyer shall
have any liability to the Company, its Subsidiaries, or any of its or their
respective officers, directors, employees, stockholders or agents for any such
disclosure.  Subject to the foregoing, none of the Company, its Subsidiaries or
any Buyer shall issue any press releases or any other public statements with
respect to the transactions contemplated hereby without the approval of all of
the Buyers; provided, however, that the Company shall be entitled, without the
prior approval of any Buyer, to make any press release or other public
disclosure with respect to such transactions (i) in substantial conformity with
the 8-K Filing and contemporaneously therewith or (ii) as is required by
applicable law and regulations (provided that in the case of clause (i) the
Required Holders shall be consulted by the Company in connection with any such
press release or other public disclosure prior to its release).  Without the
prior written consent of any applicable Buyer, the Company shall not disclose
the name of any Buyer in any filing, announcement, release or otherwise.  


(j) Restriction on Redemption and Cash Dividends.  So long as any Notes are
outstanding, the Company shall not, directly or indirectly, redeem, or declare
or pay any cash dividend or distribution on, the Common Stock without the prior
express written consent of the Required Holders (as defined in the Notes).


(k) Additional Notes; Variable Securities; Dilutive Issuances.  So long as any
Buyer beneficially owns any Securities, the Company will not issue any Notes
(other than to the Buyers as contemplated hereby) and the Company shall not
issue any other securities that would cause a breach or default under the Notes.
 For long as any Notes or Warrants remain outstanding, the Company shall not, in
any manner, issue or sell any rights, warrants or options to subscribe for or
purchase Common Stock or other securities directly or indirectly convertible
into or exchangeable or exercisable for Common Stock at a price which varies or
may vary with the market price of the Common Stock, including by way of one or
more reset(s) to any fixed price unless the conversion, exchange or exercise
price of any such security cannot be less than the then applicable Conversion
Price (as defined in the Notes) with respect to the Common Stock into which any
Note is convertible or the then applicable Exercise Price (as defined in the
Warrants) with respect to the Common Stock into which any Warrant is
exercisable.  For long as any Notes or Warrants remain outstanding, the Company
shall not, in any manner, enter into or affect any Dilutive Issuance (as defined
in the Notes) if the effect of such Dilutive Issuance is to cause the Company to
be required to issue upon conversion of any Note or exercise of any Warrant any
shares of Common Stock in excess of that number of shares of Common Stock which
the Company has authorized and reserved for purposes of such conversions or
exercises or which the Company may issue upon conversion of the Notes and
exercise of the Warrants without breaching the Company's obligations under the
rules or regulations of the Principal Market.

21

--------------------------------------------------------------------------------

 


(l) Corporate Existence.  So long as any Buyer beneficially owns any Securities,
the Company shall not be party to any Fundamental Transaction (as defined in the
Notes) unless the Company is in compliance with the applicable provisions
governing Fundamental Transactions set forth in the Notes and the Warrants.


(m) Reservation of Shares.  So long as any Buyer owns any Securities, the
Company shall take all action necessary to at all times have authorized, and
reserved for the purpose of issuance, no less than 150% of the number of shares
of Common Stock issuable upon conversion of all of the Notes and issuable upon
exercise of the Warrants then outstanding (without taking into account any
limitations on the conversion of the Notes or exercise of the Warrants set forth
in the Notes and Warrants, respectively).


(n) Conduct of Business.  The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
government, or any department or agency thereof or governmental entity, except
where such violations would not result, either individually or in the aggregate,
in a Material Adverse Effect.


(o) [Intentionally Omitted].
 
(p) No Short Position. Each of the Buyers and any of its Affiliates do not have
an open short position in the Common Stock.


(q) Transactions With Affiliates. So long as any Note or Warrant is outstanding,
the Company shall not, and shall cause each of its Subsidiaries not to, enter
into, amend, modify or supplement, or permit any Subsidiary to enter into,
amend, modify or supplement any agreement, transaction, commitment, or
arrangement with any of its or any Subsidiary’s officers, directors, person who
were officers or directors at any time during the previous two (2) years,
stockholders who beneficially own five percent (5%) or more of the Common Stock,
or Affiliates (as defined below) or with any individual related by blood,
marriage, or adoption to any such individual or with any entity in which any
such entity or individual owns a five percent (5%) or more beneficial interest
(each a “Related Party”), except for (a) customary employment arrangements and
benefit programs on reasonable terms, (b) any investment in an Affiliate of the
Company, (c) any agreement, transaction, commitment, or arrangement on an
arms-length basis on terms no less favorable than terms which would have been
obtainable from a person other than such Related Party, (d) any agreement
transaction, commitment, or arrangement which is approved by a majority of the
disinterested directors of the Company or e) any transaction, or series of
transaction with any Related Party, in which the amount involved does not exceed
$30,000. For purposes hereof, any director who is also an officer of the Company
or any subsidiary of the Company shall not be a disinterested director with
respect to any such agreement, transaction, commitment, or arrangement.
“Affiliate” for purposes hereof means, with respect to any person or entity,
another person or entity that, directly or indirectly, (i) has a ten percent
(10%) or more equity interest in that person or entity, (ii) has ten percent
(10%) or more common ownership with that person or entity, (iii) controls that
person or entity, or (iv) shares common control with that person or entity.
“Control” or “controls” for purposes hereof means that a person or entity has
the power, direct or indirect, to conduct or govern the policies of another
person or entity.
 
22

--------------------------------------------------------------------------------

 
 
(t) Restriction on Issuance of the Capital Stock. Except for Excluded Securities
(as defined in the Convertible Debentures), the Company shall not, without the
prior written consent of the Buyer, (i) issue or sell shares of Common Stock or
preferred stock without consideration or for a consideration per share less than
the greater of the Closing Bid Price (as defined below) of the Common Stock
determined immediately prior to its issuance or $.001, if the Common Stock is
not traded or quoted on the Principal Market or any national exchange, (ii)
issue any warrant, option, right, contract, call, or other security instrument
granting the holder thereof, the right to acquire Common Stock without
consideration or for a consideration less than the greater of such Common
Stock’s Closing Bid Price value determined immediately prior to its issuance or
$.001, if the Common Stock is not traded on the Principal Market or any national
exchange, (iii) enter into any security instrument granting the holder a
security interest in any and all assets of the Company. or (iv) file any
registration statement on Form S-8 for shares that are issued without
consideration or for a consideration less than the greater of the Common Stock’s
Closing Bid Price on the date of issuance or $.001, if the Common Stock is not
traded or quoted on the Principal Market or any national exchange (the “Minimum
Consideration”); provided that the Corporation may file a registration statement
on Form S-8 with respect to shares representing in the aggregate not more than
five percent (5%) of the fully diluted number of outstanding and reserved shares
of the Corporation as set forth in Section 3(r) hereof for less than the Minimum
Consideration to (x) employees of the Corporation in connection with the
rendering by them of services to the Corporation and (y) persons other than
employees who render services to the Corporation that are substantially similar
to the services rendered by employees of the Corporation in the ordinary course
of their employment with the Corporation.. “Closing Bid Price” on any day shall
be the closing bid price for a share of Common Stock on such date on the
Principal Market (or such other exchange, market, or other system that the
Common Stock is then traded on), as reported on Bloomberg, L.P. (or similar
organization or agency succeeding to its functions of reporting prices).
 
(u) Removal of Legend. In addition to the Buyer’s other available remedies, the
Company shall pay to the Buyer, in cash, as partial liquidated damages and not
as a penalty, for each $1,000 of Warrant Shares and/or Conversion Shares (based
on the closing price of the Common Stock on the date such Warrant Shares and/or
Conversion Shares are submitted to the Company’s transfer agent), $3 per trading
day (increasing to $7 per trading day five (5) trading days after such damages
have begun to accrue) for each trading day after the third (3rd) trading day
following delivery by a Buyer to the Company or the Company’s transfer agent of
a certificate representing Warrant Shares and/or Conversion Shares issued with a
restrictive legend, until such certificate is delivered to the Buyer with such
legend removed. Nothing herein shall limit the Buyer’s right to pursue actual
damages for the failure of the Company and its transfer agent to deliver
certificates representing any securities as required hereby or by the
Irrevocable Transfer Agent Instructions, and the Buyer shall have the right to
pursue all remedies available to it at law or in equity, including, without
limitation, a decree of specific performance and/or injunctive relief.

23

--------------------------------------------------------------------------------


 
(v) Conduct of Business. Neither the Company nor its Subsidiaries will conduct
its business in material violation of any term of or in default under its
Certificate or Articles of Incorporation or Bylaws. Neither the Company nor any
of its Subsidiaries will conduct its business in material violation of any
judgment, decree or order or any statute, ordinance, rule or regulation
applicable to the Company or its Subsidiaries, except for possible violations
which would not, individually or in the aggregate, have a Material Adverse
Effect.


(w) Piggyback Registration. If the Company shall determine to register any of
its Common Stock, for its own account or for the account of others, other than
(i) a registration relating solely to employee benefit plans or securities
issued or issuable to employees or consultants (to the extent the securities
owned or to be owned by such consultants could be registered on Form S-8) or
(ii) a registration relating solely to a Commission Rule 145 transaction, a
registration on Form S-4 in connection with a merger, acquisition, divestiture,
reorganization, or similar event, the Company shall promptly give to the Buyers
written notice thereof (and in no event shall such notice be given less than 20
calendar days prior to the filing of such registration statement), and shall,
include as a Piggyback Registration all of Piggyback Securities, specified in a
written request delivered by the Buyer within 10 calendar days after receipt of
such written notice from the Company. However, the Company may, without the
consent of the Buyers, withdraw such registration statement prior to its
becoming effective if the Company or such other stockholders have elected to
abandon the proposal to register the securities proposed to be registered
thereby. “Piggyback Securities” means (i) 175% of the Conversion Shares issued
or issuable upon conversion of the Notes, (ii) 175% of the Warrant Shares issued
or issuable upon exercise of the Warrants and (iii) any capital stock of the
Company issued or issuable with respect to the Conversion Shares, the Notes, the
Warrant Shares or the Warrants as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise, without regard to any
limitations on conversions of the Notes or exercises of the Warrants.


5. REGISTER; TRANSFER AGENT INSTRUCTIONS.


(a) Register.  The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Notes and the Warrants in which the
Company shall record the name and address of the Person in whose name the Notes
and the Warrants have been issued (including the name and address of each
transferee), the principal amount of Notes held by such Person, the number of
Conversion Shares issuable upon conversion of the Notes and the number of
Warrant Shares issuable upon exercise of the Warrants held by such Person.  The
Company shall keep the register open and available at all times during business
hours for inspection of any Buyer or its legal representatives following
reasonable written notice of not less than two Business Days.

24

--------------------------------------------------------------------------------


 
(b) Transfer Agent Instructions.  The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, to issue
certificates or credit shares to the applicable balance accounts at The
Depository Trust Company ("DTC"), registered in the name of each Buyer or its
respective nominee(s), for the Conversion Shares and the Warrant Shares issued
at the Closing or upon conversion of the Notes or exercise of the Warrants in
such amounts as specified from time to time by each Buyer to the Company upon
conversion of the Notes or exercise of the Warrants in the form of Exhibit E
attached hereto (the "Irrevocable Transfer Agent Instructions"). The Company
warrants that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 5(b), and stop transfer instructions to
give effect to Section 2(g) hereof, will be given by the Company to its transfer
agent, and that the Securities shall otherwise be freely transferable on the
books and records of the Company as and to the extent provided in this Agreement
and the other Transaction Documents.  If a Buyer effects a sale, assignment or
transfer of the Securities in accordance with Section 2(f), the Company shall
permit the transfer and shall promptly instruct its transfer agent to issue one
or more certificates or credit shares to the applicable balance accounts at DTC
in such name and in such denominations as specified by such Buyer to effect such
sale, transfer or assignment.  In the event that such sale, assignment or
transfer involves Conversion Shares or Warrant Shares sold, assigned or
transferred pursuant to an effective registration statement or pursuant to Rule
144, the transfer agent shall issue such Securities to the Buyer, assignee or
transferee, as the case may be, without any restrictive legend.  The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to a Buyer.  Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 5(b) will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 5(b), that a Buyer shall be entitled,
in addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.


6. CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.


Closing Date.  The obligation of the Company hereunder to issue and sell the
Notes and the related Warrants to each Buyer at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company's sole benefit
and may be waived by the Company at any time in its sole discretion by providing
each Buyer with prior written notice thereof:


(i) Such Buyer shall have executed each of the Transaction Documents to which it
is a party and delivered the same to the Company.

25

--------------------------------------------------------------------------------

 


(ii) Such Buyer and each other Buyer shall have delivered to the Company or the
Escrow Agent (as set forth in the Escrow Agreement) the Purchase Price as set
forth in Section 1(c) (less, in the case of GCM, the amounts withheld pursuant
to Section 4(g)) for the Notes and the related Warrants being purchased by such
Buyer at the Closing by wire transfer of immediately available funds pursuant to
the wire instructions provided by the Company.


(iii) The representations and warranties of such Buyer shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date), and such Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Buyer at or prior to the Closing Date.


7. CONDITIONS TO EACH BUYER'S OBLIGATION TO PURCHASE.


Closing Date.  The obligation of each Buyer hereunder to purchase the Notes and
the related Warrants at the Closing is subject to the satisfaction, at or before
the Closing Date, of each of the following conditions, provided that these
conditions are for each Buyer's sole benefit and may be waived by such Buyer at
any time in its sole discretion by providing the Company with prior written
notice thereof:


(i) The Company shall have executed and delivered to such Buyer or the Escrow
Agent (A) each of the Transaction Documents, (B) the Notes (in such principal
amounts as such Buyer shall request) being purchased by such Buyer at the
Closing pursuant to this Agreement, and (C) the Warrants (in such amounts as
such Buyer shall request) being purchased by such Buyer at the Closing pursuant
to this Agreement.


(ii) Such Buyer shall have received the opinion of Boylan, Brown, Code, Vigdor &
Wilson, LLP, the Company's outside counsel, dated as of the Closing Date, in
substantially the form of Exhibit F attached hereto and a letter stating that
the Company is in good standing with its attorneys.


(iii) The Company shall have delivered to such Buyer a true copy of the
Irrevocable Transfer Agent Instructions, in the form of Exhibit E attached
hereto, which instructions shall have been delivered to and acknowledged in
writing by the Company's transfer agent.


(iv) The Company shall have delivered to such Buyer a certificate, executed by
the Chief Executive Officer of the Company and dated as of the Closing Date, as
to (i) the resolutions consistent with Section 3(b) as adopted by the Company's
Board of Directors in a form reasonably acceptable to such Buyer, (ii) the
Article of Incorporation and (iii) the Bylaws, each as in effect at the Closing,
in the form attached hereto as Exhibit G .


(v) The representations and warranties of the Company shall be true and correct
in all material respects (other than representations and warranties that are
already qualified by materiality or Material Adverse Effect which shall be true
and correct in all respects) as of the date when made and as of the Closing Date
as though made at that time (except for representations and warranties that
speak as of a specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Closing Date.  Such Buyer shall have
received a certificate, executed by the Chief Executive Officer of the Company,
dated as of the Closing Date, to the foregoing effect and as to such other
matters as may be reasonably requested by such Buyer in the form attached hereto
as Exhibit H .

26

--------------------------------------------------------------------------------

 


(vi) The Company shall have delivered to such Buyer a letter from the Company's
transfer agent certifying the number of shares of Common Stock outstanding as of
a date within five days of the Closing Date.


(vii) The Common Stock (I) shall be designated for quotation on the Principal
Market and (II) shall not have been suspended, as of the Closing Date, by the
SEC or the Principal Market from trading on the Principal Market nor shall
suspension by the SEC or the Principal Market have been threatened, as of the
Closing Date, either (A) in writing by the SEC or the Principal Market.


(viii) The Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale of the Securities.


(ix) Within six (6) Business Days prior to the Closing, the Company shall have
delivered or caused to be delivered to each Buyer true copies of UCC search
results, listing all effective financing statements which name as debtor the
Company or any of its Subsidiaries filed in the prior five years to perfect an
interest in any assets thereof, together with copies of such financing
statements, none of which, except as otherwise agreed in writing by the Buyers,
shall cover any of the Collateral (as defined in the Security Agreement) and the
results of searches for any tax lien and judgment lien filed against such Person
or its property, which results, except as otherwise agreed to in writing by the
Buyers shall not show any such Liens (as defined in the Security Agreement).


(xii)  The Company shall have delivered to such Buyer such other documents
relating to the transactions contemplated by this Agreement as such Buyer or its
counsel may reasonably request.


8. TERMINATION.  In the event that the Closing shall not have occurred with
respect to a Buyer on or before five (5) Business Days from the date hereof due
to the Company's or such Buyer's failure to satisfy the conditions set forth in
Sections 6 and 7 above (and the nonbreaching party's failure to waive such
unsatisfied condition(s)), the nonbreaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party;
provided, however, that if this Agreement is terminated pursuant to this Section
8 by the Company, then the Company shall remain obligated to reimburse the
non-breaching Buyers for the expenses described in Section 4(g) above.

27

--------------------------------------------------------------------------------

 


9. MISCELLANEOUS.


(a) Governing Law; Jurisdiction; Jury Trial.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.   EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.


(b) Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.


(c) Headings.  The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.


(d) Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.


(e) Entire Agreement; Amendments.  This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Company, their Affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters.  No provision of this Agreement may
be amended other than by an instrument in writing signed by the Company and the
Required Holders, and any amendment to this Agreement made in conformity with
the provisions of this Section 9(e) shall be binding on all Buyers and holders
of Securities, as applicable.  No provision hereof may be waived other than by
an instrument in writing signed by the party against whom enforcement is sought.
 No such amendment shall be effective to the extent that it applies to less than
all of the holders of the applicable Securities then outstanding.  No
consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of any of the Transaction Documents
unless the same consideration also is offered to all of the parties to the
Transaction Documents, holders of Notes or holders of the Warrants, as the case
may be.  The Company has not, directly or indirectly, made any agreements with
any Buyers relating to the terms or conditions of the transactions contemplated
by the Transaction Documents except as set forth in the Transaction Documents.

28

--------------------------------------------------------------------------------

 


(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered:  (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same.  The addresses and facsimile numbers for such communications shall be:
 
 

 
If to the Company:
 
 
Pure Vanilla eXchange, Inc.
805 Third Avenue
New York, NY 10022
Telephone: 212-972-1600
Facsimile: 212-972-1666
Attention: Steven Yevoli, Chairman
     
Copy to (for informational purposes only):
         
Boylan, Brown, Code, Vigdor Wilson, LLP
2400 Chase Square
Rochester, NY 14604
Telephone: (585) 232-5300
Facsimile: (585) 232-3528
Attention: Robert F. Mechur, Esq.
          If to the Transfer Agent:   American Stock Transfer Company
59 Maiden Lane
New York, NY 10038
Telephone: 718-921-8319
Facsimile: 718-765-8729 fax

 
29

--------------------------------------------------------------------------------

 

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer's representatives as set forth on the Schedule
of Buyers, with a copy (for informational purposes only) to:
 

     
Gottbetter & Partners, LLP
488 Madison Avenue, 12th Floor
New York, New York 10022
Telephone: (212) 400-6900
Facsimile: (212) 400-6901
Attention: Jason M. Rimland, Esq.

 
or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
 Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender's facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.


(g) Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Notes or the Warrants.  The Company shall not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the Required Holders (unless the Company is in compliance
with the applicable provisions governing Fundamental Transactions set forth in
the Notes and the Warrants).  A Buyer may assign some or all of its rights
hereunder without the consent of the Company, in which event such assignee shall
be deemed to be a Buyer hereunder with respect to such assigned rights; provided
that such assignee agrees in writing to be bound by all of the provisions
contained herein.


(h) No Third Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.


(i) Survival.  Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3 and the agreements and covenants set forth in Sections 4, 5 and
9 shall survive the Closing.  Each Buyer shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.

30

--------------------------------------------------------------------------------

 


(j) Further Assurances.  Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.


(k) Indemnification.  In consideration of each Buyer's execution and delivery of
the Transaction Documents and acquiring the Securities thereunder and in
addition to all of the Company's other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and each other holder of the Securities and all of their stockholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing Persons' agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the "Indemnitees")
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys' fees and disbursements (the "Indemnified Liabilities"), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby or
(c) any cause of action, suit or claim brought or made against such Indemnitee
by a third party (including for these purposes a derivative action brought on
behalf of the Company) and arising out of or resulting from (i) the execution,
delivery, performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, (iii) any
disclosure made by such Buyer pursuant to Section 4(i), or (iv) the status of
such Buyer or holder of the Securities as an investor in the Company pursuant to
the transactions contemplated by the Transaction Documents.  To the extent that
the foregoing undertaking by the Company may be unenforceable for any reason,
the Company shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities which is permissible under applicable
law.  


(l) No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.


(m) Remedies.  Each Buyer and each holder of the Securities shall have all
rights and remedies set forth in the Transaction Documents and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law.  Any Person having any rights under any provision of this Agreement shall
be entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law.  Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under the Transaction Documents, any
remedy at law may prove to be inadequate relief to the Buyers.  The Company
therefore agrees that the Buyers shall be entitled to seek temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages and without posting a bond or other security.

31

--------------------------------------------------------------------------------

 


(n) Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.


(o) Payment Set Aside.  To the extent that the Company makes a payment or
payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.


[Signature Page Follows]

32

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.



       
COMPANY:
PURE VANILLA EXCHANGE, INC.
 
   
   
  By:   /s/ Steven Yevoli  

--------------------------------------------------------------------------------

Name: Steven Yevoli
 
Title:  Chairman

 
33

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.



       
BUYERS:
GOTTBETTER CAPITAL MASTER, LTD.
 
   
   
  By:   /s/ Adam S. Gottbetter  

--------------------------------------------------------------------------------

Name: Adam S. Gottbetter
 
Title:  Director

 
34

--------------------------------------------------------------------------------

 
 
SCHEDULE OF BUYERS
 
(1)
 
(2)
 
(3)
 
(4)
 
(5)
 
(6)
Buyer
 
Address and Facsimile Number
 
Aggregate Principal of Note
 
Aggregate Number of Warrant Shares
 
Purchase Price
 
Legal Representative’s Address and Facsimile Number
 
 
 
 
 
 
 
 
 
 
 
Gottbetter Capital Master, Ltd.
 
488 Madison Avenue
12th Floor
New York, NY 10022
Facsimile: 212.400.6999
 
1,500,000
 
450,000
 
$1,417,500
 
Jason M. Rimland, Esq.
Gottbetter & Partners, LLP
488 Madison Avenue
12th Floor
New York, NY 10022
Facsimile: 212.400.6901

 
35

--------------------------------------------------------------------------------

 


EXHIBITS
Exhibit A Form of Notes
Exhibit B Form of Warrants
Exhibit C [Intentionally left blank]
Exhibit D Form of Security Agreement
Exhibit E Irrevocable Transfer Agent Instructions
Exhibit F Form of Opinion Letter
Exhibit G Form of Resolutions, Articles of Incorporation and By-Laws
Exhibit H Form of Officer’s Certificate
 
SCHEDULES
Schedule 3(a) Subsidiaries
Schedule 3(b) Authorization, Enforcement, Validity
Schedule 3(d) No Conflicts
Schedule 3(e) Consents
Schedule 3(k) SEC Documents; Financial Statements
Schedule 3(l) Absence of Certain Changes
Schedule 3(q) Transactions with Affiliates
Schedule 3(r) Equity Capitalization
Schedule 3(s) Indebtedness and Other Contracts
Schedule 3(t) Litigation
Schedule 3(v) Employee Relations
Schedule 3(w) Title
Schedule 3(x) Intellectual Property Rights
Schedule 3(z) Subsidiary Rights
Schedule 3(bb) Tax Status
Schedule 3(ee) Ranking of Notes
Schedule 4(d) Use of Proceeds
Schedule 4(p) Additional Registered Securities


36

--------------------------------------------------------------------------------

